Citation Nr: 1504537	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-34 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a Baker's cyst, right knee.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for gout, right foot.

4.  Entitlement to service connection for a disability manifested by protein in the urine.

5.  Entitlement to service connection for myeloproliferative disorder.

6.  Entitlement to service connection for neuropathy of the right upper extremity, to include as due to herbicide exposure.

7.  Entitlement to service connection for neuropathy of the left upper extremity, to include as due to herbicide exposure.

8.  Entitlement to service connection for neuropathy of the left lower extremity, to include as due to herbicide exposure.

9.  Entitlement to service connection for right ear hearing loss.

10.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and major depressive disorder.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

On January 15, 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's Virtual VA file.

(The decision below addresses the issue of entitlement to service connection for neuropathies of both upper and the left lower extremities and for right-ear hearing loss.  The Veteran's remaining claims are addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, it is at least as likely as not that the Veteran's right-ear hearing loss is attributable to noise exposure in service.

2.  The evidence of record fails to document neuropathy and/or radiculopathy of the right or left upper extremity or of the left lower extremity.


CONCLUSIONS OF LAW

1.  The Veteran has right-ear hearing loss that is likely the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).

2.  The Veteran does not have neuropathy of the left or right upper or the left lower extremity that is the result of disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  In addition, certain chronic diseases, including organic disease of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Alternatively, for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2014).

In addition, there are certain diseases, including early-onset peripheral neuropathy, that are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e) (2014).  (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i).).

A.  Hearing Loss - Right Ear

Relevant to the issue at hand, audiometric testing conducted as part of the Veteran's April 1968 pre-induction examination revealed that the Veteran's auditory thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
N/A
35
LEFT
15
10
5
N/A
25

Audiometric testing conducted during the Veteran's July 1970 separation examination on revealed that the Veteran's auditory thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
N/A
55
LEFT
35
5
5
N/A
45

In January 2012, the Veteran was afforded a VA audiological evaluation.  Audiometric testing conducted during that examination confirms that the Veteran has a current right-ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2014).  Furthermore, in the February 2014 rating decision on appeal, the RO awarded service connection for left-ear hearing loss, conceding that the Veteran had in-service noise exposure.  Notably, that award was based on the January 2012 VA audiologist's opinion that the Veteran's left-ear hearing loss was caused by or a result of his military noise exposure.  Specifically, the audiologist stated that a comparison of the Veteran's entrance and separation audiological evaluations revealed "a significant change in high-frequency pure tone thresholds for the left ear, while no change is noted in the right ear."  Based on the "[t]he Veteran's report of military noise exposure and the threshold shift in the left ear," the audiologist opined that it was at least as likely as not that the Veteran's current left ear hearing loss was related to service.  

Significantly, the audiologist recorded the Veteran's right-ear auditory threshold at 4000 Hertz to be 55 decibels in April 1968.  The Board does not read the handwritten recordation of the audiogram results in the same manner.  Rather, as indicated above, the Board believes that the Veteran's right-ear auditory threshold at 4000 Hertz was 35 decibels in April 1968.  To the extent that the audiogram results can be read both ways, the Board will resolve reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Based on the VA examiner's stated rationale for attributing the Veteran's left-ear hearing loss to service, the Board finds that an award of service connection for right-ear hearing loss is also warranted.  This is so because as interpreted by the Board, the Veteran experienced the same threshold shift in his right ear hearing acuity during service as he did in his left ear.  

In finding that service connection for right-ear hearing loss is warranted, the Board acknowledges that the 1968 examination report contains a notation of "hearing loss," which raises a question as to whether the Veteran had hearing loss that pre-existed service.  In this regard, the Board notes that "the threshold for normal hearing is from 0 to 20 [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  On the other hand, the audiogram results, at least as read by the Board, fail to demonstrate right ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  Regardless, however, of whether the Veteran's hearing loss existed prior to service, the evidence, as interpreted by the Board, demonstrates that the Veteran's right-ear hearing loss increased in severity during service.  The law provides that a pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2014).  As no such evidence is present in this case, an award of service connection based on aggravation of a pre-existing condition would be warranted even if the 1968 examination report was satisfactory evidence of preexistence.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004) (concluding that "if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.").  

B.  Neuropathies

In December 2011, the Veteran filed claim of service connection for a peripheral neuropathy of the upper and lower extremities, bilaterally, which he alleged was due to exposure to Agency Orange.  The Veteran also submitted a somewhat confusing statement indicating that he wished to "change the neuropathy claims to secondary to the neuro disorders."  See December 2012 VA Form 9.  

The Board acknowledges that the Veteran has been awarded service connection for neuropathy of the right lower extremity based on the evidence showing a diagnosis of right peroneal nerve palsey in service, a current diagnosis of right peroneal nerve sensory neuropathy, and complaints of a chronic tingling in the distribution of the peroneal nerve since service.  The Board also acknowledges the Veteran's report of tingling in his left leg since service, made during his 2014 hearing.  Notably, however, the objective medical evidence of record fails to reveal that the Veteran indeed has any diagnosed neuropathy or radiculopathy of either upper or the left lower extremity.

In the instant case, the Veteran was afforded VA peripheral nerve examinations in February 2012 and February 2013.  The report of the February 2012 examination indicates symptoms of paresthesias and numbness in the right lower extremity only.  During the February 2013 VA examination, the Veteran reported losing sensation in his right foot during service.  Regarding current symptoms, he indicated that "every now and then it will tingle like it's going to sleep" and that he would every so often take a step and lose control of his foot but that, in general, his legs are asymptomatic.  Again, the only symptom noted at the time of examination was paresthesias and/or dysesthesias in the right lower extremity.  Muscle strength, reflex, and sensory testing produced normal results.  All relevant nerves demonstrated normal functioning, save for the right long thoracic nerve, which was indicated to have moderate incomplete paralysis.

The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  As such, an essential element of a service connection claim is the establishment of a current disability.  Here, although the Veteran is competent to report on the presence of observable symptoms, such as a tingling sensation or pain, without a diagnosed or identifiable underlying malady or condition, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001).  Notably, the Veteran has not alleged any specific symptomatology with regard to his upper extremities.  Although he reported experiencing a tingling sensation in his left lower extremity during his 2014 hearing, no diagnosis of neuropathy or radiculopathy of the left lower extremity has been rendered, despite the fact that Veteran has been afforded two peripheral nerve examinations.  Further, no other private or VA clinician has diagnosed a neurological condition of either upper or the left lower extremity.

Accordingly, because the probative evidence of record weighs against a finding of a diagnosed neurological disability either upper or the left lower extremity, the claims of service connection for left and right upper and left lower extremity neuropathies must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, the Board notes that because the evidence failed to show a diagnosis of left or right upper or left lower extremity neuropathy, a grant of service connection based on the Veteran's presumed herbicide exposure is also not warranted, to extent that presumption would be applicable.  In finding that service connection for left or right upper or left lower extremity neuropathy is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102.


II.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the matters decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claims, via a letter dated in January 2012.  The Board finds that this letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, both supra, and afforded the Veteran a meaningful opportunity to participate in the development of the claims decided herein.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available relevant evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his service treatment records (STRs), VA treatment records, VA examination reports, private medical evidence, records from the Social Security Administration, and statements from the Veteran.  

The Veteran was also afforded several VA examinations in connection with the matters decided herein.  A review of the examination reports shows that the examiners reviewed the claims folder and conducted thorough examinations of the Veteran.  The Board finds that the examination reports contain sufficient evidence by which to evaluate the Veteran's claims decided herein.  Thus, the Board has properly assisted the Veteran by affording him adequate VA examinations.


ORDER

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for neuropathy of the left lower extremity is denied.

Entitlement to service connection for neuropathy of the left upper extremity is denied.

Entitlement to service connection for neuropathy of the right upper extremity is denied.


REMAND

Regarding the Veteran's claim of service connection for a myeloproliferative disorder, the Veteran's STRs contain a narrative summary from a period of hospitalization from to June to July 1970.  That document records a diagnosis of myeloproliferative disorder and notes the clinician's impression that the Veteran then had an early myeloproliferative disorder and would need further diagnostic studies and critical evaluation.

At the outset, the Board notes that a myeloproliferative disorder is defined as "a group of usually neoplastic disease, which may be related histogenetically by a common multipotential stem cell, that includes among others acute and chronic granulocytic leukemias, acute and chronic myelomonocytic leukemia, polycythemia vera, and myelofibroerythro leukemia."  Dorland's Illustrated Medical Dictionary 558 (31st ed. 2007).  In February 2012, the Veteran was afforded a VA examination in connection with his claim of service connection for a myeloproliferative disorder.  The examiner noted the Veteran had several scanned labs showing normal white blood cell counts in March and October 2008 and also an elevated white blood cell count in October 2008.  The examiner then stated that results of a complete blood count (CBC) conducted on January 4, 2012, did show an elevated white blood cell count but that a repeat test conducted the day of the examination was normal.  The examiner then stated that it could not be definitively stated that the Veteran had a myeloproliferative disorder based on the scattered lab values that were available for review.

The Board finds that the examiner's statement leaves open the question of whether the Veteran in fact has a myeloproliferative disorder such that further development is necessary.  Notably, evidence associated with the record after the February 2012 VA examination was conducted contains additional CBC results.  Further, it is unclear from the VA examiner's statement whether additional testing would prove useful in determining whether the Veteran in fact has a myeloproliferative disorder.  Accordingly, the Board finds that the matter must be remanded for the Veteran to be afforded another VA examination.  See. Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (stating that when the record in doubt whether additional testing "might reasonably illuminate the medical analysis . . . it is the Board's duty to remand for further development"); Daves v. Nicholson, 21 Vet. App. 46, 51-52 (2007) (stating that when "medical examiner specifically states that a medical opinion cannot be provided without information not currently available, the Secretary's duty to assist requires that the Secretary determine whether that information may be reasonably obtained, and if so, to make efforts to obtain it and seek an additional medical opinion which considers the relevant information").

The Board notes that it is also the Veteran's contention that gout and protein in his urine are related to his myeloproliferative disorder.  In support of his assertion, the Veteran has submitted several articles discussing symptoms and complications of myeloproliferative disorders in general and of polycythemia vera specifically.  Two such complication of polycythemia vera are noted to be gout and kidney stones, and the evidence of record demonstrates that the Veteran does have gout.  Indeed, his active medications list includes Allopurinol for the treatment of gout.  Thus, the Board finds that the issue of entitlement to service connection for gout is intertwined with the issue of entitlement to service connection for a myeloproliferative disorder, such that it must also be remanded and further development on this claim should be undertaken, as set forth in the remand directives below.  Further, although proteinuria is, in essence, a laboratory finding, such finding may be indicative of an underlying disease or disorder.  A review of the private medical evidence of record shows a past medical history of kidney stones and an assessment of acute renal failure in August 2011.  In consideration of the Veteran's theory of service connection and evidence submitted in support thereof, the Board finds that the issue of entitlement to service connection for a disability manifested by protein in the urine must also be remanded as it too is potentially intertwined with the Veteran's claims of service connection for a myeloproliferative disorder.

Regarding the Veteran's claims of service connection for a Baker's cyst in the right knee and a right knee disability in general, the Board finds it necessary to remand those claims as well.  Notably, the Veteran's VA and private treatment records show complaints of right knee pain and treatment related thereto.  In particular, a September 2010 private treatment record notes that the Veteran's knee pain in likely a Baker's cyst, but that gouty arthritis, tendonitis, and/or deep vein thrombosis could not be ruled out.  Given that the Board is remanding the issue of entitlement to service connection for gout, the Board will also remand the Veteran's right knee claims for further medical development to ensure that the Board's evaluation of all claims is a fully informed one.  

Lastly, turning to the Veteran's PTSD rating claim, the Board notes that the Veteran was last afforded a psychiatric examination in January 2013.  At that time, the VA examiner felt as though the Veteran's PTSD had improved since being examined in January 2012; however, a similar GAF (Global Assessment of Functioning) was assigned during both examinations.  Further, in a May 2013 statement, which the RO considered to be a Notice of Disagreement as to a February 2013 rating that had denied a PTSD rating in excess of 50 percent, the Veteran requested that his PTSD be re-evaluated, alleging that save for his medication, he would be extremely affected by his psychiatric symptoms.  Although this statement was made only a few months after the Veteran was last examined, two years have now passed his last evaluation.  Further, it is unclear whether the examiner's opinion that the Veteran's symptomatology had in fact improved at that time was based on consideration of the ameliorative effects of his medication.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) ) (holding that "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria").  Accordingly, to ensure that the Veteran's disability rating reflects the most accurate assessment of the severity of his disability, the Board will remand the issue of entitlement to a rating in excess of 50 percent for PTSD and major depressive disorder to obtain a current medical examination concerning the severity of that disorder.  


Accordingly, the case is REMANDED for the following action:

1.  Ensure that all relevant VA treatment records dated since December 2014 are associated with the claims folder.  

2.  The AOJ should schedule the Veteran for a VA examination in connection with his claim for a higher evaluation for his PTSD.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

The examiner should make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of any PTSD symptoms and assigning a GAF score under Axis V.  The examiner should review any VA treatment records and/or private records, the January 2012 and January 2013 VA examination reports, and the lay evidence of record regarding the severity of the Veteran's PTSD and provide an assessment of how the Veteran's PTSD symptoms have affected his occupational and social functioning since 2012.  To the extent possible, the examiner should provide an assessment of the severity of the Veteran's PTSD without regard to the ameliorative effects of medication.

The examiner should also comment on the Veteran's level of occupational impairment caused by any PTSD symptoms and assign a GAF score, with its meaning explained in the context of the rating criteria.  If the examiner's assigned GAF score differs from those previously recorded, which, based on the record currently before the Board, have ranged from 52 to 56, the examiner should be asked to reconcile his or her findings and conclusions with the GAF scores previously recorded and, to the extent possible, should explain the differences in these GAF scores.

The examiner should be asked to comment on the Veteran's employment and employability and provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment (i.e., whether more than marginal employment would be feasible) consistent with the Veteran's education and occupational experience on account of his PTSD.

3.  The AOJ should schedule the Veteran for a VA examination in connection with his claim a of service connection for a myeloproliferative disorder.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  All necessary tests and studies, including a complete blood count, should be conducted. 

The examiner is requested to review the medical records, to include the Veteran's private medical records, and provide an opinion as to whether the Veteran in fact has a myeloproliferative disorder.  

If such a determination cannot be made based on current testing, examination of the Veteran, and consideration of the evidence already of record, the examiner should explain the inability to provide a diagnosis, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  If additional testing or development is suggested, the AOJ should, to the extent feasible, ensure that such development is completed.

If a myeloproliferative disorder is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that any such diagnosed disorder is related to service.  

If a myeloproliferative disorder is diagnosed, the examiner should also comment on the likelihood that the Veteran has gout and/or a disability manifested by protein in the urine that is in any way attributable to the diagnosed myeloproliferative disorder, to include whether any disability has been aggravated (i.e. chronically worsened) by the diagnosed myeloproliferative disorder.  If additional examination or testing is necessary to determine whether the Veteran indeed has a disability manifested by protein in the urine, the AOJ should arrange for any necessary development to be undertaken.

Regardless of whether the examiner's opinion is favorable or negative, the examiner must provide support for his opinion that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his opinion.

3.  The AOJ should schedule the Veteran for a VA examination in connection with his claims of service connection for a left knee disability, to include a Baker's cyst, and for gout.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

The examiner should be asked to review the entire record and take a detailed history from the Veteran regarding the onset of any right knee symptoms and/or gout, as well as the nature of any in-service injury(ies).  The examiner should then identify all current right knee disabilities and provide an opinion as to whether any currently diagnosed right knee disability is at least as likely as not related to a either the Veteran's period of active military service.  

The examiner should also provide an opinion as to whether the Veteran has gout that is at least as likely as not related to a either the Veteran's period of active military service.

Regardless of whether the examiner's opinion as to any question is favorable or negative, the examiner must provide support for his/her opinion(s).  This includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his/her opinion.  

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue remaining on appeal.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


